IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                            NOT FINAL UNTIL TIME EXPIRES TO
                                            FILE MOTION FOR REHEARING AND
                                            DISPOSITION THEREOF IF FILED


ROBERT H. MITCHELL, JR.,
AS PERSONAL REPRESENTATIVE
OF THE ESTATE OF ROBERT H. MITCHELL,

             Appellant,

 v.                                              Case No. 5D17-1585

JOHN E. LEMIEUX, INDIVIDUALLY,
AS PERSONAL REPRESENTATIVE
OF THE ESTATE OF CURTIS F. MITCHELL
AND AS TRUSTEE OF THE CURTIS F.
MITCHELL LIVING TRUST, RICHARD F.
MITCHELL AND JANET MITCHELL WILSON,

             Appellees.

________________________________/

Opinion filed August 10, 2018

Appeal from the Circuit Court
for Seminole County,
Melissa Souto, Judge.

Michael Kangas, of BaumannKangas
Estate Law, Tampa, for Appellant.

Patrick A. McGee, of McGee & Powers,
P.A., Orlando, for Appellee, John E.
Lemieux,      Individually, as  Personal
Representative of the Estate of Curtis F.
Mitchell and as Trustee of the Curtis F.
Mitchell Living Trust.

No Appearance for other Appellees.
PER CURIAM.

       AFFIRMED. See Richardson v. Everbank, 152 So. 3d 1282, 1287-88 (Fla. 4th

DCA 2015) (holding appellate court cannot reweigh evidence considered by trial court;

instead, appellate court can only decide whether competent, substantial evidence exists

to support trial court’s decision).


PALMER and ORFINGER, JJ., and MUNYON, L.T., Associate Judge, concur.




                                          2